COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 EL PASO COUNTY COMMUNITY                                     No. 08-13-00258-CV
 COLLEGE DISTRICT,                             §
                                                                 Appeal from the
                            Appellant,         §
                                                           243rd Judicial District Court
 v.                                            §
                                                            of El Paso County, Texas
 ROSA GONZALEZ,                                §
                                                                (TC# 2008-3813)
                            Appellee.          §

                                           §
                                         ORDER

      The Court GRANTS the Appellee’s third motion for extension of time to file the brief until
                                          '
September 30, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Sam J. Legate, the Appellee’s Attorney, prepare the

Appellee’s brief and forward the same to this Court on or before September 30, 2014.

       IT IS SO ORDERED this 16th day of September, 2014.

                                            PER CURIAM